Citation Nr: 1741159	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-12 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased (initial) rating for keratoconus, both eyes, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from February 2000 to October 2001.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The Veteran filed a notice of disagreement in February 2012.  The RO issued an SOC in February 2013.  The Veteran filed a timely substantive appeal (VA Form 9) in April 2013 and did not request a hearing before the Board.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue on appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to adjudication of the issue of entitlement to an increased (initial) rating for keratoconus, both eyes, currently rated 30 percent disabling.

The Veteran was last afforded a VA examination for his bilateral eye disability in June 2016.  In August 2016, the Veteran, through his representative, contended that his service-connected bilateral eye disability has worsened since his last VA examination.  Based on the Veteran's assertions that his bilateral eye disability has worsened since his last examination, and the fact that the June 2016 VA examiner noted that the Veteran's condition does appear to be progressing, the Board finds that the Veteran should be afforded a new VA examination in order to fairly assess the level of impairment due to his bilateral eye disability.

Accordingly, in order to accord the Veteran every consideration and ensure proper development, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the service-connected keratoconus, both eyes, that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

2.  If the Veteran responds, assist him obtaining any additional evidence identified, following current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained and explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, schedule the Veteran for a VA an eye examination by an appropriate examiner so as to determine the level of impairment due to his service-connected keratoconus, both eyes.  The claims folder is to be provided to the examiner for review in conjunction with this examination.  The examiner should note in the examination report that the claims file has been reviewed.

All tests and tests studies needed to ascertain the status of the service-connected keratoconus, both eyes, to include any indicated diagnostic testing, if deemed necessary, should be performed and written interpretation of such should be associated with the examination report.

The examiner should generally record pertinent medical complaints, symptoms, and clinical findings.  The examiner should comment on whether the Veteran's subjective complaints are consistent with the objective findings.

Complete, clearly-stated rationale for the conclusion reached must be provided.

4. After completing the requested actions and any additional development deemed warranted, re-adjudicate the issue of entitlement to an increased (initial) rating for keratoconus, both eyes, currently rated 30 percent disabling.  If the benefits sought remain adverse to the Veteran, the Veteran and his representative should be furnished a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




